EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claim(s) 1-7 & 18-23 is/are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim(s) 8-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/03/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The claim limitations for Claim 1:
photon recycling device, wherein “device” is the nonce term, “reflects at least a portion of the second fraction of the at least one laser pulse back towards the brain” is the functional language, and the term is not modified by any structure.
Upon reviewing the specification, the claim elements correspond to the following features:
The claim limitations for Claim 1:
photon recycling device: Fig. 26 of which the disclosure implies to be hardware; the corresponding hardware structure are disclosed are reflecting surface and concave lenses.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Allowable Subject Matter
Claim(s) 1-14 & 18-23 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Conventional photoacoustic tomography (PAT) and thermoacoustic tomography (TAT), when imaging the brain, has a major technical challenge associated with the surrounding skull.  There is an important need within the art to solve the problem of the scattering effects from the skull.
The present invention discloses a photon recycling device used to increase light transmittance through the skull (Para 0120).  The photon recycling device generates more photoacoustic signals by recycling back the diffusely reflected light from the skull toward the skull (Para 0196).  The result is an improvement in the photoacoustic signal-to-noise ratio by a factor of about 2.4 or more (Para 0126).
The prior art fails to teach or suggest a method of imaging a brain situated within a skull, the following limitations when their claim is taken as a whole:
Claim 1: “obtaining one or more photoacoustic image signals”, “wherein the one or more photoacoustic signals include…acoustic signals generated by the brain of the subject in response to illumination of the brain by the recycled laser light from the photon recycling device” and other intervening limitations.

Below are some examples of the deficiencies of the prior art:  
Kim et al. (U.S. Patent Application 2015/0005613 A1) – Kim teaches photoacoustic probes with reflective surfaces situated to redirect scattered or reflected optical radiation from a specimen surface back to the specimen. A reflective coating can reflect probe radiation while transmitting visible radiation so that a technician can view the specimen. One or more optical fibers and acoustic transducers can be secured to a lens or other substrate on which the reflective surface is defined. The light collector is configured to block scattered light so that an operator and a subject are not exposed to the scattered light. 
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“obtaining one or more photoacoustic image signals”, “wherein the one or more photoacoustic signals include…acoustic signals generated by the brain of the subject in response to illumination of the brain by the recycled laser light from the photon recycling device” and other intervening limitations.

Cates et al. (U.S. Patent 5,194,723 A) – Cates provides an automated system and method for removing one or more layers of a material from a 
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“obtaining one or more photoacoustic image signals”, “wherein the one or more photoacoustic signals include…acoustic signals generated by the brain of 

Altshuler et al. (U.S. Patent 2002/0173780 A1) – Alshuler teaches an apparatus for using a lamp for treatment of a patient's skin, which lamp is more efficient then prior such devices and to methods of using lamps for various skin treatments. The apparatus improves efficiency by minimizing photon leakage and by other enhancements. The invention also includes various enhancements to waveguides used for optical treatment on a patient's skin.
The prior art fails to teach or suggest the following limitations when their claim is taken as a whole:
“obtaining one or more photoacoustic image signals”, “wherein the one or more photoacoustic signals include…acoustic signals generated by the brain of the subject in response to illumination of the brain by the recycled laser light from the photon recycling device” and other intervening limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/HB/
Examiner, Art Unit 3793     

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793